Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s argument on Page 9 regarding the rejection of Claims 7-9 under 35 U.S.C. 103 over Jespersen in view of Hossack has been fully considered but is not persuasive and/or moot under new grounds of rejection as below. Jespersen remains applicable to the invention as claimed. 
Applicant argues on Page 9 Paragraph 2 that “the Office Action did not address why and how the cited references teach selecting echo signals.” However, Jespersen teaches selecting echo signals, (2.1 Principle of operation Paragraph 1 “desired set of NΘ beam angles”), where the processor, (2.4.1 System hardware Paragraph 1 “A Pentium PC is used as user interface, system controller and for processing of the received signals.”), carries out the selection as the system controller, as the system must know the selection in order to function, as in sections 2.1 Principle of operation and 4.1 Visualization of boundaries. It is understood in the art that processors are capable of selecting echo signals, see Chen NPL (B. Parallel Delay-and-Sum Algorithm).
Applicant’s argument on Page 10 regarding the rejection of Claim 16 under 35 U.S.C. 103 over Jespersen and Hossack, further in view of Honjo has been fully considered but is not persuasive and/or moot under new grounds of rejection as below. Honjo remains applicable to the invention as claimed.
Applicant’s argument on Page 10 regarding the rejection of Claims 17-18 under 35 U.S.C. 103 over Jespersen and Hossack, further in view of Ogasawara has been fully considered but is not persuasive and/or moot under new grounds of rejection as below. Ogasawara remains applicable to the invention as claimed.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 25, 26, 30, and 31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 25 and 26, the limitation “performing a coherent compound processing on the first/second group of selected echo signals to generate the first/second group of contrast enhanced image” renders the claim indefinite. It is unclear how, if the first and second group of contrast enhanced image is previously generated within a step of Claim 21 (Lines 9-10 and 11-12), are then generated seemingly again by performing a coherent compound processing on the first/second group of selected echo signals. In order to overcome the rejection, the claim should be amended to read similarly to Claim 16 (“the first group of contrast enhanced image is generated according to the first group of selected echo signals by: […]”).
Regarding Claims 30 and 31, the limitation “performs a coherent compound processing on the first/second group of selected echo signals to generate the first/second group of contrast enhanced image” renders the claim indefinite. It is unclear how, if the first and second group of contrast enhanced image is previously generated within a step of Claim 21 (Lines 9-10 and 11-12), are then generated seemingly again by performing a coherent compound processing on the first/second group of selected echo signals. In order to overcome the rejection, the claim should be amended to read similarly to Claim 16 (“the first group of contrast enhanced image is generated according to the first group of selected echo signals by: […]”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Jespersen et al. (“Multi-Angle Compound Imaging”) in view of Couture et al. (“Ultrasound Contrast Plane Wave Imaging”).
	Regarding Claim 7, Jespersen teaches an ultrasound imaging system, (Fig. 4, re-produced below), comprising:
	a) a transducer (2.4.1 System hardware Paragraph 1 “192 transducer elements”); 
b) a processor, (2.4.1 System hardware Paragraph 1 “A Pentium PC is used as user interface, system controller and for processing of the received signals.”), which: 
i) selects a group of echo signals corresponding to a first number of angles in the multiple angles, (2.4.1 System hardware Paragraph 1 “A Pentium PC is used as user interface, system controller and for processing of the received signals,” where it is understood in the art that a processor, among many other functions, can select the echo signals, see Chen NPL (B. Parallel Delay-and-Sum Algorithm).), from the received echo signals of the unfocused waves transmitted in the multiple angles, (2.1 Principle of operation Paragraph 1 “angles Θi”), to obtain a first group of selected echo signals (Θi, i = 1, 2, L, NΘ” and Speckle reduction Paragraph 1 “NΘ = 11 angles”); 
ii) selects a different group of echo signals corresponding to a second number of angles in the multiple angles from the received echo signals of the unfocused waves transmitted in the multiple angles to obtain a second group of selected echo signals (4.1 Visualization of boundaries Paragraph 1 “NΘ = 6 angles”); 
iii) generates a first group of contrast enhanced image according to the first group of selected echo signals (4.2 Speckle reduction Paragraph 1 “Raw images were extracted […] for a compound image created using information from all 11 angles”); and 
iv) generates a second group of contrast enhanced image according to the second group of selected echo signals (4.2 Speckle reduction Paragraph 1 “Raw images were extracted […] for a compound image comprised of information from NΘ = 6 angles”); and
e) a display device which differently displays the first group of contrast enhanced image and the second group of contrast enhanced image (2.4.1 System hardware Paragraph 3 “The image can be displayed on the PC screen during recording, thus forming an entire ultrasound scanning system.”); wherein the first number is greater than the second number (The number 11 is greater than the number 6).

    PNG
    media_image1.png
    280
    613
    media_image1.png
    Greyscale

Fig. 4 of Jespersen
However, Jespersen does not explicitly teach a transmitting circuit which excites the transducer to transmit unfocused waves to a target region containing microbubbles in multiple angles; a receiving circuit which receives echo signals of the unfocused waves transmitted in the multiple angles through the transducer; and a display device which displays a combined contrast enhanced image based at least on the first group of contrast enhanced image and the second group of contrast enhanced image.
In an analogous ultrasonic imaging field of endeavor, Couture teaches an ultrasound imaging system, (II. Methods, Paragraph 2 “8-MHz 256-element array”), comprising:
a) a transmitting circuit, (understood in the art as a basic component of an ultrasound imaging system, see Pradeep G. NPL), which excites the transducer to transmit unfocused waves to a target region, (II. Methods, Paragraph 2 “Ultrafast imaging was performed by emitting 121 plane-waves,” where plane-waves are unfocused waves), containing microbubbles, (II. Methods, Paragraph 1 “Experimental microbubbles were prepared […] resulting in a concentration of 2 x 108 bubbles/mL. They were then drawn from the vial with an 18G needle and diluted to a 1/5000 concentration in a gas-equilibrated water, before the solution was flowed within the flow-system.”), in multiple angles (understood in the art as a basic component of compound imaging in ultrasound, see Probo Providian NPL (“Compound imaging”)); 
b) a receiving circuit, which receives echo signals of the unfocused waves transmitted in the multiple angles, (understood in the art as a basic component of compound imaging in ultrasound, see Probo Providian NPL (“Compound imaging”)), through the transducer, (Fig. 2 description “In plane-wave  imaging, the transducer emits a plane wave and the received echoes, collected on all channels in parallel are beamformed synthetically,” and understood in the art as a basic component of an ultrasound imaging system, see Pradeep G. NPL); and 
c) a display device which displays a combined contrast enhanced image based at least on the first group of contrast enhanced image and the second group of contrast enhanced image (II. Methods, Paragraph 2 “The 8-MHz 256-element array was connected to a Supersonic Imagine elastography scanner (Aixplorer, Supersonic Imagine, Aix-en-Provence, France),” which is understood in the art to include a display with a contrast enhanced image feature, see Aixplorer NPL and Aixplorer NPL 2. Additionally, combining the first group of contrast enhanced image and the second group of contrast enhanced image is understood in the art as a basic component of compound imaging, see Probo Providian NPL.).
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to combine the teachings of Jespersen and Couture because compared to conventional contrast imaging, contrast plane-wave (unfocused) imaging leads to a significant increase of the contrast-to-tissue ratio of contrast-specific sequencing at a specific disruption ratio, as taught by Couture in Conclusion. Additionally, preserving microbubbles, which are often disrupted by ultrasound waves, and enhancing their detection during long imaging procedures could drastically improve molecular and perfusion imaging, as taught by Couture in Conclusion. Ultimately, the combination of the teachings provides an advantageous system in imaging regions of interest with moving velocities, such as the liver or coronary arteries, allowing for improvement in the diagnosis and treatment of such regions of interest.
Regarding Claim 8, the modified system of Jespersen teaches all limitations of Claim 7, as discussed above. Furthermore, Couture teaches wherein the unfocused waves are plane waves (II. Methods, Paragraph 2 “Ultrafast imaging was performed by emitting 121 plane-waves”).
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to further combine the teachings of Couture, because a system which transmits unfocused plane waves provides several advantages, such as simplifying both safety control on ultrasound outputs and acoustic output measurements and, because a smaller number of transmits channels are used compared to a focused wave, there is no power drop of the transmission board during a long duration, high voltage push transmission, as the total energy used for unfocused waves is less than focused. Additionally, plane-wave imaging spreads the spatial peak acoustic intensity over more pulses, reducing the peak pressure, and thus preserving the microbubbles intended to be imaged, as taught by Couture in Abstract.
Regarding Claim 9, the modified system of Jespersen teaches all limitations of Claim 7, as discussed above. Furthermore, Jespersen teaches wherein the processor combines the first group of contrast enhanced image and the second group of contrast enhanced image to obtain the combined contrast enhanced image and the display device displays the combined contrast enhanced image (1. Introduction “scan a specific tissue region using several angles of insonification and then combine the information into a single image” and 2.1 Principle of operation Paragraph 1 “The displayed image is not restricted to the fully-compounded region, as the fully expanded sector region covered by the scan lines can be displayed, with the information outside the fully compounded region being based on the information from a reduced number of beam angles”).
Regarding Claim 21, Jespersen teaches an ultrasound imaging method, (Abstract “This paper reports on a scanning technique, denoted multi-angle compound imaging (MACI), using spatial compounding.”), comprising:
a) selecting a group of echo signals corresponding to a first number of angles in the multiple angles, (2.4.1 System hardware Paragraph 1 “A Pentium PC is used as user interface, system controller and for processing of the received signals,” where it is understood in the art that a processor, among many other functions, can select the echo signals, see Chen NPL (B. Parallel Delay-and-Sum Algorithm).), from the received echo signals, (2.1 Principle of operation Paragraph 1 “angles Θi”), to obtain a first group of selected echo signals (Θi, i = 1, 2, L, NΘ” and Speckle reduction Paragraph 1 “NΘ = 11 angles”); 
b) selecting a different group of echo signals corresponding to a second number of angles in the multiple angles from the received echo signals to obtain a second group of selected echo signals, (4.1 Visualization of boundaries Paragraph 1 “NΘ = 6 angles,” carried out by the Pentium PC processor) wherein the first number is greater than the second number (The number 11 is greater than the number 6); 
c) generating a first group of contrast enhanced image according to the first group of selected echo signals (4.2 Speckle reduction Paragraph 1 “Raw images were extracted […] for a compound image created using information from all 11 angles”); 
d) generating a second group of contrast enhanced image according to the second group of selected echo signals (4.2 Speckle reduction Paragraph 1 “Raw images were extracted […] for a compound image comprised of information from NΘ = 6 angles”); and 
e) displaying the first group of contrast enhanced image and the second group of contrast enhanced image differently (2.4.1 System hardware Paragraph 3 “The image can be displayed on the PC screen during recording, thus forming an entire ultrasound scanning system.”).
However, Jespersen does not explicitly teach transmitting unfocused waves to a target region containing microbubbles in multiple angles; receiving echo signals of the unfocused waves transmitted in the multiple angles; and displaying a combined contrast enhanced image based at least on the first group of contrast enhanced image and the second group of contrast enhanced image.
In an analogous ultrasonic imaging field of endeavor, Couture teaches an ultrasound imaging method, comprising: 
a) transmitting unfocused waves to a target region, (II. Methods, Paragraph 2 “Ultrafast imaging was performed by emitting 121 plane-waves,” where plane-waves are unfocused waves), containing microbubbles, (II. Methods, Paragraph 1 “Experimental microbubbles were prepared […] resulting in a concentration of 2 x 108 bubbles/mL. They were then drawn from the vial with an 18G needle and diluted to a 1/5000 concentration in a gas-equilibrated water, before the solution was flowed within the flow-system.”), in multiple angles (understood in the art as a basic component of compound imaging in ultrasound, see Probo Providian NPL (“Compound imaging”); 
b) receiving echo signals of the unfocused waves transmitted in the multiple angles (Fig. 2 description “In plane-wave  imaging, the transducer emits a plane wave and the received echoes, collected on all channels in parallel are beamformed synthetically,”); and 
c) displaying a combined contrast enhanced image based at least on the first group of contrast enhanced image and the second group of contrast enhanced image (II. Methods, Paragraph 2 “The 8-MHz 256-element array was connected to a Supersonic Imagine elastography scanner (Aixplorer, Supersonic Imagine, Aix-en-Provence, France),” which is understood in the art to include a display with a contrast enhanced image feature, see Aixplorer NPL and Aixplorer NPL 2. Additionally, combining the first group of contrast enhanced image and the second group of contrast enhanced image is understood in the art as a basic component of compound imaging, see Probo Providian NPL.).
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to combine the teachings of Jespersen and Couture because compared to conventional contrast imaging, contrast plane-wave (unfocused) imaging leads to a significant increase of the contrast-to-tissue ratio of contrast-specific sequencing at a specific disruption ratio, as taught by Couture in Conclusion. Additionally, preserving microbubbles, which are often disrupted by ultrasound waves, and enhancing their detection during long imaging procedures could drastically improve molecular and perfusion imaging, as taught by Couture in Conclusion. Ultimately, the combination of the teachings provides an advantageous method in imaging regions of interest with moving velocities, such as the liver or coronary arteries, allowing for improvement in the diagnosis and treatment of such regions of interest.
Regarding Claim 26, the modified method of Jespersen teaches all limitations of Claim 21, as discussed above. Furthermore, Jespersen teaches generating a B-mode image based on echo signals, (1. Introduction, Paragraph 4, “The system presented in this paper was designed specifically with the goal of improving B-mode images,” where MACI is a ultrasound imaging technique that is different than conventional ultrasound imaging, but still provides B-mode images), wherein the combined contrast enhanced image based at least on the first group of contrast enhanced image and the second group of contrast enhanced image is based at least on the first group of contrast enhanced image, the second group of contrast enhanced image, and the B-mode image (4.2 Speckle reduction Paragraph 1 “Raw images were extracted […] for a compound image created using information from all 11 angles, and for a compound image comprised of information from NΘ = 6 angles,” where B-mode images are formed in that the images produced are 2D and brightness is formed based on the ultrasonic echo).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Jespersen et al. (“Multi-Angle Compound Imaging”) and Couture et al. (“Ultrasound Contrast Plane Wave Imaging”), as applied to Claim 7 above, and further in view of Honjo et al. (US 20150324957).
Regarding Claim 16, the modified system of Jespersen teaches all limitations of Claim 7, as discussed above. However, the modified system of Jespersen does not explicitly teach wherein: the first group of contrast enhanced image is generated according to the first group of selected echo signals by: performing a coherent compound processing on the first group of selected echo signals; extracting nonlinear signals from the first group of selected echo signals on which the coherent compound processing has been performed; and generating the first group of contrast enhanced image according to the nonlinear signals extracted from the first group of selected echo signals on which the coherent compound processing has been performed; and the second group of contrast enhanced image is generated according to the second group of selected echo signals by: performing a coherent compound processing on the second group of selected echo signals; extracting nonlinear signals from the second group of selected echo signals on which the coherent compound processing has been performed; and generating the second group of contrast enhanced image according to the nonlinear signals extracted from the second group of selected echo signals on which the coherent compound processing has been performed.
In an analogous ultrasound imaging field of endeavor, Honjo teaches an ultrasound imaging system ([0043] “ultrasonography apparatus”), wherein:
a) the first group of contrast enhanced image is generated according to the first group of selected echo signals by: 
i) performing a coherent compound processing on the first group of selected echo signals ([0354] “performing coherent addition on the first compound signal”); 
ii) extracting nonlinear signals from the first group of selected echo signals on which the coherent compound processing has been performed ([0235] “at least one of the two signals “IQ1” […] be a signal for which a non-linear component is extracted.”); and 
iii) generating the first group of contrast enhanced image according to the nonlinear signals extracted from the first group of selected echo signals on which the coherent compound processing has been performed ([0243] “IQ1(NormApod) […] is B-mode image data of a tissue harmonic component acquired by the normal apodization” and Fig. 24, re-produced below); and 
b) the second group of contrast enhanced image is generated according to the second group of selected echo signals by: 
i) performing a coherent compound processing on the second group of selected echo signals ([0354] “performing coherent addition on […] the second compound signal”); 
ii) extracting nonlinear signals from the second group of selected echo signals on which the coherent compound processing has been performed ([0235] “at least one of the two signals “IQ2” […] be a signal for which a non-linear component is extracted.”); and 
iii) generating the second group of contrast enhanced image according to the nonlinear signals extracted from the second group of selected echo signals on which the coherent compound processing has been performed ([0243] “IQ2(NormApod) […] is B-mode image data of a tissue harmonic component acquired by the normal apodization” and Fig. 24, re-produced below).

    PNG
    media_image2.png
    393
    639
    media_image2.png
    Greyscale

Fig. 24 of Honjo
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to further combine the teachings of Honjo because the combination enhances noise reduction while not removing inherent reflected signals, degrading image resolution, or impairing real-time generation and display of images, as taught by Honjo in [0004], which are desirable qualities in image diagnostics.

Claims 17, 18, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Jespersen et al. (“Multi-Angle Compound Imaging”) and Couture et al. (“Ultrasound Contrast Plane Wave Imaging”), as applied to Claims 7 and 21 above, and further in view of Ogasawara et al. (US 20100312113).
Regarding Claim 17, the modified system of Jespersen teaches all limitations of Claim 7, as discussed above. However, the modified system of Jespersen does not explicitly teach wherein the first group of contrast enhanced image is color coded with a first color, and the second group of contrast enhanced image is color coded with a second color.
In an analogous ultrasound imaging field of endeavor, Ogasawara teaches an ultrasound imaging system, ([0031] “ultrasound diagnosis apparatus”), wherein: the first group of contrast enhanced image, ([0061] “a contrast enhanced image in the blood-vessel early phase”), is color coded with a first color, ([0061] “A of Color Setting”) and the second group of contrast enhanced image, ([0061] “a contrast enhanced image in the late phase”), is color coded with a second color ([0061] “B for Color Setting”).
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to further combine the teachings of Ogasawara because the combination allows a user to visually observe differences between the first group and second group of contrast enhance images via their respective display colors. Furthermore, the combination of separate coloration of groups as taught by Ogasawara would be obvious to combine because the combination aids a clinician in the observation of anything of an unusual or suspicious signal in the region of interest, as taught by Ogasawara in [0009]. This may be beneficial in instances in which the region of interest includes a tumor.
Regarding Claim 18, the modified system of Jespersen teaches all limitations of Claim 17, as discussed above. Furthermore, Ogasawara teaches wherein the first color is different from the second color ([0062] “the image-selecting GUI display-control unit 16a causes display of a color palette for setting a composite color […]. When respective composite colors of the blood-vessel early phase and the late phase are selected by the operator who refers to the color palette, the image-selecting GUI display-control unit 16a causes the selected composite colors to be displayed in the fields of "Color Setting"” and shown in Figs. 3A and 3B, re-produced below).

    PNG
    media_image3.png
    452
    664
    media_image3.png
    Greyscale

Figs. 3A and 3B of Ogasawara
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to further combine the teachings of Ogasawara because the combination allows a user to visually observe differences between the first group and second group of contrast enhance images via their respective display colors. Furthermore, the combination of separate coloration of groups as taught by Ogasawara would be obvious to combine because the combination aids a clinician in the observation of anything of an unusual or suspicious signal in the region of interest, as taught by Ogasawara in [0009]. This may be beneficial in instances in which the region of interest includes a tumor.
Regarding Claim 27, the modified method of Jespersen teaches all limitations of Claim 21, as discussed above. However, the modified method of Jespersen does not explicitly teach displaying the first group of contrast enhanced image and the second group of contrast enhanced image differently comprises displaying the first group of contrast enhanced image and the second group of contrast enhanced image in different colors or in different transparencies of a same color.
In an analogous ultrasound imaging field of endeavor, Ogasawara teaches an ultrasound imaging method, ([0002] “image processing method and an image display method”), wherein displaying the first group of contrast enhanced image, ([0061] “a contrast enhanced image in the blood-vessel early phase”), and the second group of contrast enhanced image, ([0061] “a contrast enhanced image in the late phase”), differently comprises displaying the first group of contrast enhanced image and the second group of contrast enhanced image in different colors or in different transparencies of a same color ([0061] ““A of Color Setting” […] “B for Color Setting”,” where A and B are different color display options.).
 It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to further combine the teachings of Ogasawara because the combination allows a user to visually observe differences between the first group and second group of contrast enhance images via their respective display colors. Furthermore, the combination of separate coloration of groups as taught by Ogasawara would be obvious to combine because the combination aids a clinician in the observation of anything of an unusual or suspicious signal in the region of interest, as taught by Ogasawara in [0009]. This may be beneficial in instances in which the region of interest includes a tumor.

	Claims 19, 20, 22, 23, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Jespersen et al. (“Multi-Angle Compound Imaging”) and Couture et al. (“Ultrasound Contrast Plane Wave Imaging”), as applied to Claims 7 and 21 above, and further in view of Sato (US 20030073903).
Regarding Claim 19, the modified system of Jespersen teaches all limitations of Claim 7, as discussed above. However, the modified system of Jespersen does not explicitly teach wherein the first group of contrast enhanced image represents microbubbles with a first velocity; the second group of contrast enhanced image represents microbubbles with a second velocity; and the second velocity is different from the first velocity.
In an analogous ultrasound contrast imaging field of endeavor, Sato teaches an ultrasound imaging system, (Abstract “An ultrasonic diagnostic apparatus”), wherein:
a) the first group of contrast enhanced image represents microbubbles with a first velocity (Claim 9 “An ultrasonic imaging apparatus for obtaining an ultrasonic image of an object having an ultrasonic contrast medium containing microbubbles injected in a blood flow, comprising: […] an image processing unit configured to produce an ultrasonic image from the echo signal, wherein the ultrasonic image includes a plurality of pixels colored according to the velocity and power values such that […] a second color is assigned to a second one of the pixels representing a velocity smaller than zero […] and a display unit configured to display the ultrasonic image.”); 
b) the second group of contrast enhanced image represents microbubbles with a second velocity (Claim 9 “An ultrasonic imaging apparatus for obtaining an ultrasonic image of an object having an ultrasonic contrast medium containing microbubbles injected in a blood flow, comprising: […] an image processing unit configured to produce an ultrasonic image from the echo signal, wherein the ultrasonic image includes a plurality of pixels colored according to the velocity and power values such that a first color is assigned to a first one of the pixels representing a velocity larger than zero […] and a display unit configured to display the ultrasonic image.”); and 
c) the second velocity is different from the first velocity (Claim 9 “a first color is assigned to a first one of the pixels representing a velocity larger than zero, a second color is assigned to a second one of the pixels representing a velocity smaller than zero,” where the velocities are different).
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to further combine the teachings of Sato because the combination allows for the differentiation between different flow velocities with microbubbles within images, which may be beneficial in instances of diagnosis.
Regarding Claim 20, the modified system of Jespersen teaches all limitations of Claim 19, as discussed above. Furthermore, Sato teaches wherein the first velocity is smaller than the second velocity (Claim 9 “a first color is assigned to a first one of the pixels representing a velocity larger than zero, a second color is assigned to a second one of the pixels representing a velocity smaller than zero”).
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to further combine the teachings of Sato because the combination allows for recognition if a particular velocity raises concern within a patient, or may allow for easy discernment between different velocities.
Regarding Claim 22, the modified method of Jespersen teaches all limitations of Claim 21, as discussed above. However, the modified method of Jespersen does not explicitly teach wherein the first group of contrast enhanced image represents microbubbles with a first velocity; the second group of contrast enhanced image represents microbubbles with a second velocity; and the second velocity is different from the first velocity.
In an analogous ultrasound contrast imaging field of endeavor, Sato teaches an ultrasound imaging method, (Abstract “An ultrasonic diagnostic apparatus and method”), wherein:
a) the first group of contrast enhanced image represents microbubbles with a first velocity (Claim 9 “An ultrasonic imaging apparatus for obtaining an ultrasonic image of an object having an ultrasonic contrast medium containing microbubbles injected in a blood flow, comprising: […] an image processing unit configured to produce an ultrasonic image from the echo signal, wherein the ultrasonic image includes a plurality of pixels colored according to the velocity and power values such that […] a second color is assigned to a second one of the pixels representing a velocity smaller than zero […] and a display unit configured to display the ultrasonic image.”); 
b) the second group of contrast enhanced image represents microbubbles with a second velocity (Claim 9 “An ultrasonic imaging apparatus for obtaining an ultrasonic image of an object having an ultrasonic contrast medium containing microbubbles injected in a blood flow, comprising: […] an image processing unit configured to produce an ultrasonic image from the echo signal, wherein the ultrasonic image includes a plurality of pixels colored according to the velocity and power values such that a first color is assigned to a first one of the pixels representing a velocity larger than zero […] and a display unit configured to display the ultrasonic image.”); and 
c) the second velocity is different from the first velocity (Claim 9 “a first color is assigned to a first one of the pixels representing a velocity larger than zero, a second color is assigned to a second one of the pixels representing a velocity smaller than zero,” where the velocities are different).
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to further combine the teachings of Sato because the combination allows for the differentiation between different flow velocities with microbubbles within images, which may be beneficial in instances of diagnosis.
Regarding Claim 23, the modified method of Jespersen teaches all limitations of Claim 22, as discussed above. Furthermore, Sato teaches wherein the first velocity is smaller than the second velocity (Claim 9 “a first color is assigned to a first one of the pixels representing a velocity larger than zero, a second color is assigned to a second one of the pixels representing a velocity smaller than zero”).
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to further combine the teachings of Sato because the combination allows for recognition if a particular velocity raises concern within a patient, or may allow for easy discernment between different velocities.
Regarding Claim 28, Jespersen teaches an ultrasound imaging system, (Fig. 4, re-produced above), comprising:
	a) a transducer (2.4.1 System hardware Paragraph 1 “192 transducer elements”); 
b) a processor, (2.4.1 System hardware Paragraph 1 “A Pentium PC is used as user interface, system controller and for processing of the received signals.”), which: 
i) selects a group of echo signals corresponding to a first number of angles in the multiple angles, (2.4.1 System hardware Paragraph 1 “A Pentium PC is used as user interface, system controller and for processing of the received signals,” where it is understood in the art that a processor, among many other functions, can select the echo signals, see Chen NPL (B. Parallel Delay-and-Sum Algorithm).), from the received echo signals of the unfocused waves transmitted in the multiple angles, (2.1 Principle of operation Paragraph 1 “angles Θi”), to obtain a first group of selected echo signals (Θi, i = 1, 2, L, NΘ” and Speckle reduction Paragraph 1 “NΘ = 11 angles”); 
ii) selects a different group of echo signals corresponding to a second number of angles in the multiple angles from the received echo signals of the unfocused waves transmitted in the multiple angles to obtain a second group of selected echo signals (4.1 Visualization of boundaries Paragraph 1 “NΘ = 6 angles”); 
iii) generates a first group of contrast enhanced image according to the first group of selected echo signals (4.2 Speckle reduction Paragraph 1 “Raw images were extracted […] for a compound image created using information from all 11 angles”); and 
iv) generates a second group of contrast enhanced image according to the second group of selected echo signals (4.2 Speckle reduction Paragraph 1 “Raw images were extracted […] for a compound image comprised of information from NΘ = 6 angles”); and
e) a display device which differently displays the first group of contrast enhanced image and the second group of contrast enhanced image (2.4.1 System hardware Paragraph 3 “The image can be displayed on the PC screen during recording, thus forming an entire ultrasound scanning system.”); wherein the first number is greater than the second number (The number 11 is greater than the number 6).
However, Jespersen does not explicitly teach a transmitting circuit which excites the transducer to transmit unfocused waves to a target region containing microbubbles in multiple angles; a receiving circuit which receives echo signals of the unfocused waves transmitted in the multiple angles through the transducer; wherein the first group of contrast enhance image represents microbubbles with a first velocity; wherein the second group of contrast enhanced image represents microbubbles at a second velocity, wherein the second velocity is different from the first velocity; and a display device which displays a combined contrast enhanced image based at least on the first group of contrast enhanced image and the second group of contrast enhanced image.
In an analogous ultrasonic imaging field of endeavor, Couture teaches an ultrasound imaging system, (II. Methods, Paragraph 2 “8-MHz 256-element array”), comprising:
a) a transmitting circuit, (understood in the art as a basic component of an ultrasound imaging system, see Pradeep G. NPL), which excites the transducer to transmit unfocused waves to a target region, (II. Methods, Paragraph 2 “Ultrafast imaging was performed by emitting 121 plane-waves,” where plane-waves are unfocused waves), containing microbubbles, (II. Methods, Paragraph 1 “Experimental microbubbles were prepared […] resulting in a concentration of 2 x 108 bubbles/mL. They were then drawn from the vial with an 18G needle and diluted to a 1/5000 concentration in a gas-equilibrated water, before the solution was flowed within the flow-system.”), in multiple angles (understood in the art as a basic component of compound imaging in ultrasound, see Probo Providian NPL (“Compound imaging”)); 
b) a receiving circuit, which receives echo signals of the unfocused waves transmitted in the multiple angles, (understood in the art as a basic component of compound imaging in ultrasound, see Probo Providian NPL (“Compound imaging”)), through the transducer, (Fig. 2 description “In plane-wave  imaging, the transducer emits a plane wave and the received echoes, collected on all channels in parallel are beamformed synthetically,” and understood in the art as a basic component of an ultrasound imaging system, see Pradeep G. NPL); and 
c) a display device which displays a combined contrast enhanced image based at least on the first group of contrast enhanced image and the second group of contrast enhanced image (II. Methods, Paragraph 2 “The 8-MHz 256-element array was connected to a Supersonic Imagine elastography scanner (Aixplorer, Supersonic Imagine, Aix-en-Provence, France),” which is understood in the art to include a display with a contrast enhanced image feature, see Aixplorer NPL and Aixplorer NPL 2. Additionally, combining the first group of contrast enhanced image and the second group of contrast enhanced image is understood in the art as a basic component of compound imaging, see Probo Providian NPL.).
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to combine the teachings of Jespersen and Couture because compared to conventional contrast imaging, contrast plane-wave (unfocused) imaging leads to a significant increase of the contrast-to-tissue ratio of contrast-specific sequencing at a specific disruption ratio, as taught by Couture in Conclusion. Additionally, preserving microbubbles, which are often disrupted by ultrasound waves, and enhancing their detection during long imaging procedures could drastically improve molecular and perfusion imaging, as taught by Couture in Conclusion. Ultimately, the combination of the teachings provides an advantageous system in imaging regions of interest with moving velocities, such as the liver or coronary arteries, allowing for improvement in the diagnosis and treatment of such regions of interest.
However, Jespersen modified by Couture does not explicitly teach wherein the first group of contrast enhance image represents microbubbles with a first velocity; wherein the second group of contrast enhanced image represents microbubbles at a second velocity, wherein the second velocity is different from the first velocity.
In an analogous ultrasound contrast imaging field of endeavor, Sato teaches an ultrasound imaging system, (Abstract “An ultrasonic diagnostic apparatus”), wherein:
a) the first group of contrast enhanced image represents microbubbles with a first velocity (Claim 9 “An ultrasonic imaging apparatus for obtaining an ultrasonic image of an object having an ultrasonic contrast medium containing microbubbles injected in a blood flow, comprising: […] an image processing unit configured to produce an ultrasonic image from the echo signal, wherein the ultrasonic image includes a plurality of pixels colored according to the velocity and power values such that […] a second color is assigned to a second one of the pixels representing a velocity smaller than zero […] and a display unit configured to display the ultrasonic image.”); 
b) the second group of contrast enhanced image represents microbubbles with a second velocity (Claim 9 “An ultrasonic imaging apparatus for obtaining an ultrasonic image of an object having an ultrasonic contrast medium containing microbubbles injected in a blood flow, comprising: […] an image processing unit configured to produce an ultrasonic image from the echo signal, wherein the ultrasonic image includes a plurality of pixels colored according to the velocity and power values such that a first color is assigned to a first one of the pixels representing a velocity larger than zero […] and a display unit configured to display the ultrasonic image.”); and 
c) the second velocity is different from the first velocity (Claim 9 “a first color is assigned to a first one of the pixels representing a velocity larger than zero, a second color is assigned to a second one of the pixels representing a velocity smaller than zero,” where the velocities are different).
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to further combine the teachings of Sato because the combination allows for the differentiation between different flow velocities with microbubbles within images, which may be beneficial in instances of diagnosis.
Regarding Claim 29, the modified system of Jespersen teaches all limitations of Claim 28, as discussed above. Furthermore, Sato teaches wherein the first velocity is smaller than the second velocity (Claim 9 “a first color is assigned to a first one of the pixels representing a velocity larger than zero, a second color is assigned to a second one of the pixels representing a velocity smaller than zero”).
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to further combine the teachings of Sato because the combination allows for recognition if a particular velocity raises concern within a patient, or may allow for easy discernment between different velocities.
Regarding Claim 32, the modified system of Jespersen teaches all limitations of Claim 28, as discussed above. Furthermore, Jespersen teaches the processor generates a B-mode image based on echo signals, (1. Introduction, Paragraph 4, “The system presented in this paper was designed specifically with the goal of improving B-mode images,” where MACI is a ultrasound imaging technique that is different than conventional ultrasound imaging, but still provides B-mode images), wherein the combined contrast enhanced image based at least on the first group of contrast enhanced image and the second group of contrast enhanced image is based at least on the first group of contrast enhanced image, the second group of contrast enhanced image, and the B-mode image (4.2 Speckle reduction Paragraph 1 “Raw images were extracted […] for a compound image created using information from all 11 angles, and for a compound image comprised of information from NΘ = 6 angles,” where B-mode images are formed in that the images produced are 2D and brightness is formed based on the ultrasonic echo).

Claims 24, 25, 30, and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Jespersen et al. (“Multi-Angle Compound Imaging”) and Couture et al. (“Ultrasound Contrast Plane Wave Imaging”), as applied to Claims 21 and 28 above, and further in view of Suzuki (US 20010025143).
Regarding Claim 24, the modified method of Jespersen teaches all limitations of Claim 21, as discussed above. Furthermore, Honjo teaches performing a coherent compound processing on the first group of selected echo signals to generate the first group of contrast enhanced image ([0354] “performing coherent addition on the first compound signal”).
However, the modified method of Jespersen does not explicitly teach wherein, in the first group of contrast enhanced image, intensities of signals representing microbubbles with higher velocity are weakened and intensities of signals representing microbubbles with lower velocity are strengthened.
In an analogous ultrasonic imaging field of endeavor, Suzuki teaches an ultrasound imaging method, ([0001] “an image forming method and apparatus and a ultrasonic imaging apparatus”), wherein, in the first group of contrast enhanced image, intensities of signals representing microbubbles, ([0003] “The ultrasonic contrast agent is a liquid including numerous fine bubbles”), with higher velocity are weakened and intensities of signals representing microbubbles with lower velocity are strengthened ([0012] “The invention at this viewpoint is designed to minimize the signal strength of the image when the variance of the velocity of the echo source is smaller than a predetermined value,” [0014] “It is also possible to emphasize the dynamic state image of the harmonic contrast agent which is generally large in variance,” [0137] “This image has different colors for different flow directions, has different luminous intensities for different flow velocities, and intensifies certain colors thereby to vary the purity of display colors for different variances,” and Claim 1 “An image forming method of forming an image indicative of a dynamic state of an echo source containing a harmonic contrast agent based on the Doppler shift of a ultrasonic echo, comprising the steps of: evaluating the variance of the velocity of said echo source based on the Doppler shift; and adjusting the signal strength of the image depending on the value of variance.”).
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to further combine the teachings of Suzuki because the combination produces an image of velocity which is clear and rid of clutters, as taught by Suzuki in [0042], an outcome which is highly desirable in medical imaging diagnosis.
Regarding Claim 25, the modified method of Jespersen teaches all limitations of Claim 21, as discussed above. Furthermore, Honjo teaches performing a coherent compound processing on the second group of selected echo signals to generate the second group of contrast enhanced image ([0354] “performing coherent addition on […] the second compound signal”).
However, the modified method of Jespersen does not explicitly teach wherein, in the second group of contrast enhanced image, intensities of signals representing microbubbles with higher velocity are strengthened and intensities of signals representing microbubbles with lower velocity are weakened.
In an analogous ultrasonic imaging field of endeavor, Suzuki teaches an ultrasound imaging method, ([0001] “an image forming method and apparatus and a ultrasonic imaging apparatus”), wherein, in the second group of contrast enhanced image, intensities of signals representing microbubbles, ([0003] “The ultrasonic contrast agent is a liquid including numerous fine bubbles”), with higher velocity are strengthened and intensities of signals representing microbubbles with lower velocity are weakened ([0012] “The invention at this viewpoint is designed to minimize the signal strength of the image when the variance of the velocity of the echo source is smaller than a predetermined value,” [0014] “It is also possible to emphasize the dynamic state image of the harmonic contrast agent which is generally large in variance,” [0137] “This image has different colors for different flow directions, has different luminous intensities for different flow velocities, and intensifies certain colors thereby to vary the purity of display colors for different variances,” and Claim 1 “An image forming method of forming an image indicative of a dynamic state of an echo source containing a harmonic contrast agent based on the Doppler shift of a ultrasonic echo, comprising the steps of: evaluating the variance of the velocity of said echo source based on the Doppler shift; and adjusting the signal strength of the image depending on the value of variance.” It is understood by one of ordinary skill in the art that the methods taught by Suzuki are dependent on the predetermined threshold value for adjustment of signal strength.).
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to further combine the teachings of Suzuki because the combination produces an image of velocity which is clear and rid of clutters, as taught by Suzuki in [0042], an outcome which is highly desirable in medical imaging diagnosis.
Regarding Claim 30, the modified method of Jespersen teaches all limitations of Claim 28, as discussed above. Furthermore, Honjo teaches performing a coherent compound processing on the first group of selected echo signals to generate the first group of contrast enhanced image ([0354] “performing coherent addition on the first compound signal”).
However, the modified system of Jespersen does not explicitly teach wherein, in the first group of contrast enhanced image, intensities of signals representing microbubbles with higher velocity are weakened and intensities of signals representing microbubbles with lower velocity are strengthened.
In an analogous ultrasonic imaging field of endeavor, Suzuki teaches an ultrasound imaging system, ([0001] “a ultrasonic imaging apparatus”), wherein, in the first group of contrast enhanced image, intensities of signals representing microbubbles, ([0003] “The ultrasonic contrast agent is a liquid including numerous fine bubbles”), with higher velocity are weakened and intensities of signals representing microbubbles with lower velocity are strengthened ([0012] “The invention at this viewpoint is designed to minimize the signal strength of the image when the variance of the velocity of the echo source is smaller than a predetermined value,” [0014] “It is also possible to emphasize the dynamic state image of the harmonic contrast agent which is generally large in variance,” [0137] “This image has different colors for different flow directions, has different luminous intensities for different flow velocities, and intensifies certain colors thereby to vary the purity of display colors for different variances,” and Claim 1 “An image forming method of forming an image indicative of a dynamic state of an echo source containing a harmonic contrast agent based on the Doppler shift of a ultrasonic echo, comprising the steps of: evaluating the variance of the velocity of said echo source based on the Doppler shift; and adjusting the signal strength of the image depending on the value of variance.”).
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to further combine the teachings of Suzuki because the combination produces an image of velocity which is clear and rid of clutters, as taught by Suzuki in [0042], an outcome which is highly desirable in medical imaging diagnosis.
Regarding Claim 31, the modified method of Jespersen teaches all limitations of Claim 28, as discussed above. Furthermore, Honjo teaches performing a coherent compound processing on the second group of selected echo signals to generate the second group of contrast enhanced image ([0354] “performing coherent addition on […] the second compound signal”).
However, the modified system of Jespersen does not explicitly teach wherein, in the second group of contrast enhanced image, intensities of signals representing microbubbles with higher velocity are strengthened and intensities of signals representing microbubbles with lower velocity are weakened.
In an analogous ultrasonic imaging field of endeavor, Suzuki teaches an ultrasound imaging system, ([0001] “a ultrasonic imaging apparatus”), wherein, in the second group of contrast enhanced image, intensities of signals representing microbubbles, ([0003] “The ultrasonic contrast agent is a liquid including numerous fine bubbles”), with higher velocity are strengthened and intensities of signals representing microbubbles with lower velocity are weakened ([0012] “The invention at this viewpoint is designed to minimize the signal strength of the image when the variance of the velocity of the echo source is smaller than a predetermined value,” [0014] “It is also possible to emphasize the dynamic state image of the harmonic contrast agent which is generally large in variance,” [0137] “This image has different colors for different flow directions, has different luminous intensities for different flow velocities, and intensifies certain colors thereby to vary the purity of display colors for different variances,” and Claim 1 “An image forming method of forming an image indicative of a dynamic state of an echo source containing a harmonic contrast agent based on the Doppler shift of a ultrasonic echo, comprising the steps of: evaluating the variance of the velocity of said echo source based on the Doppler shift; and adjusting the signal strength of the image depending on the value of variance.” It is understood by one of ordinary skill in the art that the methods taught by Suzuki are dependent on the predetermined threshold value for adjustment of signal strength.).
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to further combine the teachings of Suzuki because the combination produces an image of velocity which is clear and rid of clutters, as taught by Suzuki in [0042], an outcome which is highly desirable in medical imaging diagnosis.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA CHRISTINA TALTY whose telephone number is (571)272-8022. The examiner can normally be reached M-Th 8:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on (571) 270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIA CHRISTINA TALTY/               Examiner, Art Unit 3793

/JOSEPH M SANTOS RODRIGUEZ/               Primary Examiner, Art Unit 3793